Appeals by the director of the Harlem Valley Psychiatric Center from two judgments (one in each proceeding) of the Supreme Court, Dutchess County, both entered March 22, 1976, which denied his applications for authorization to perform certain surgery upon respondents. Appeals dismissed as academic, without costs or disbursements. It appears that respondents have been released from the Harlem Valley Psychiatric Center. Accordingly, these appeals have been rendered academic. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.